Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul White Wilson appeals the district court’s orders dismissing his civil action and his motion to supplement the record. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilson v. PNC Bank, No. 5:08-cv-00388-H (E.D.N.C. July 15, 2009 & Oct. 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.